Citation Nr: 1720713	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for degenerative changes, lumbosacral spine (claimed as a low back condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In November 2009, the Veteran testified at a video-conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript is of record.  In June 2014, the Veteran was notified that previous VLJ before whom he testified was no longer with the Board and he elected to have another board hearing.  In September 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In February 2010, November 2014, and February 2016 the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of the Veteran's lumbosacral spine disorder.  That development having been addressed, the case has since returned to the Board.


FINDING OF FACT

The Veteran's lumbosacral spine disability does not result from disease or injury incurred in or aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbosacral spine disability are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

With regard to the duty to assist, the Veteran's service treatment records (STR's) have not been located.  A formal VA Memorandum, stated that the Veteran's records could not be obtained and that the Veteran's file needed to be rebuilt.  See November 2008 VA Memo.  The Veteran's representative also stated it was likely the Veteran's records were destroyed in the fire that occurred at the NPRC in St. Louis on July 12, 1973.  See September 2014 BVA Hearing.  When STRs are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit-of-the-doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA has discharged its heightened duty to assist.  The Veteran was notified in a March 2008 letter that his STR's could not be located.  See March 2008 Notification Letter.  He was also provided a NA Form 13055, which is used by the National Archives and Records Administration (NARA) to obtain any available alternate sources of information regarding a claimed illness, injury, or treatment during service.  See March 2008 Notification Letter.  The Veteran did not return the form.  The letter also requested the Veteran to submit any STR's in his possession.  Id.  The RO issued a November 2008 memorandum for the file making a formal finding of unavailability of the STR's, setting forth the attempts that had been made to obtain them, and concluding that further efforts to locate them would be futile.  Cf. 38 C.F.R. § 3.159(c)(2).  The Board finds that further efforts to obtain the STR's would be futile in light of the foregoing.  See id.  

Further, multiple private treatment records identified by the Veteran have been obtained and associated with the file.  The Veteran also identified additional treatment records at the VA Montana Healthcare System, the deck logs for Torpedo retriever #2, and at the Blue Mountain Health Campus however, efforts to obtain these records were unsuccessful.  See January 2009 VA Memo (issuing a formal finding on the unavailability of records dated prior to 2008 at the VA Montana Healthcare System); June 2010 VA Memo (stating the hospital does not have any records prior to 1981); April 2015 National Archives and Records Administration letter (establishing they do not have the deck logs for torpedo retriever #2, Submarine Base, Pearl Harbor).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain. 

Finally, in June 2010, April 2015, and June 2016, VA examinations were performed and medical opinions were obtained which, in the aggregate, are adequate to make a fully informed decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that VA has discharged its heightened duty to assist. See Cromer, 19 Vet. App. at 217-18; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011).

II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  See also 38 C.F.R. § 3.303(a).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert, 1 Vet. App. at 55; see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks service connection for a disability of the back.  He states he was lifting the heads off of 500 Cummings engines when his partner let go of his end, and he took the brunt of the impact, causing the injury to his back.  See June 2008 Statement in Support of Claim; November 2009 BVA Hearing.  For the following reasons, the Board finds that service connection is not established.

Private treatment records show that the Veteran has a diagnosis of degenerative disc disease; degenerative joint disease, lumbar spondylosis, and mild scoliosis.  See June 2013 Radiology Report (reflecting a diagnosis of degenerative disc disease; degenerative joint disease; an old L1 compression deformity and Mild scoliosis.); August 2008 Radiology Report (reporting a diagnosis of multilevel degenerative disc disease and lumbar spondylosis). 

Further, while private treatment records reflect that the Veteran has been plagued with chronic back pain, the files also document several major back injuries.  See e.g. July 2010 Clinical Notes; July 2008 Primary Care Outpatient Note.  Between the late 1970's and early 1980's the Veteran hurt his back while working at the Blue Ridge Pressure Casting in Pennsylvania.  See April 2009 Statement in Support of Claim.  Consequently, the Veteran was in traction for two weeks.  Id.  See also October 2000 Clinical note (reporting the Veteran had a low back injury in the 1980's with crushed discs, better with traction for 2 weeks, and without any significant problems since then.); May 2002 Clinical Notes (reflecting that the Vet has a back injury in the early 1980s and was in traction for two weeks).  Additionally, in 1989 the Veteran twisted his back while trying to catch a sign blown by the wind.  See September 2008 Clinical Note (noting the wind blew while the Veteran was putting up signs for work and he twisted his back while trying to catch one); January 1989 Progress Notes (reflecting that the Veteran twisted his back working this morning and has pain on motion in addition to difficulty standing up).  The Veteran also had a Workers Compensation claim for a low back injury sustained in September 2007.  See December 2007 Montana Statefund inquiry; May 2015 Worker's Compensation Claims History.  See also  July 2008 Clinical Note (stating the Veteran injured his back in September 2007 and now has increased pain and pain radiating down his right leg). 

The Veteran has submitted assertions that he injured his back while lifting 500 Cummings engine heads.  See June 2008 Statement in Support of Claim; November 2009 BVA Hearing.  The Veteran's spouse also provided a statement explaining that when she met the Veteran, he had already injured his back, would complain of back pain, and would refuse to do things that would make him bend his back.  See September 2014 BVA Hearing; January 2010 Buddy Statement.  The Veteran's brother also submitted a statement reporting that the Veteran called home while in service and stated that he injured his back.  See March 2010 Buddy Statement.  These statements from the Veteran, his spouse, and his brother are competent and credible, as there is no reason to doubt the recollection or the credibility of these statements.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr, 21 Vet. App. at 309 (2007) (lay testimony is competent as to matters capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (observing that appellant was competent to testify as to factual matters of which he had first-hand knowledge). 

However, the Veteran's unsupported opinion that his current lumbosacral spine diagnoses of degenerative disc disease; degenerative joint disease, lumbar spondylosis, and mild scoliosis were caused by his in-service injuries from lifting the tops of engines is not competent evidence and thus lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr, 21 Vet. App. at 309 (2007).

The determination in this case is medically complex: whether the Veteran's in-service injuries to the back may have caused the development of his current pathology of the back many years later cannot be made based on lay observation alone given the amount of time that elapsed, and because there is no other apparent cause-and-effect relationship that can be readily observed through the senses.  Further, the Veteran has not stated that he was diagnosed with degenerative disk disease or other pathology of the lumbosacral spine during service or within the first year or so after service.  Thus, a determination as to whether the Veteran's in-service injuries caused the later development of his current disabilities of the back requires an understanding of how the diagnosed pathology develops over time and under what circumstances it may be related to injury incurred one or more years before such pathology develops or is diagnosed.  This understanding is not a matter of lay observation given the medical complexity involved.  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because he is a lay person in the field of medicine, the Veteran's unsupported opinion is not competent evidence on the issue of whether his current disabilities of the back is medically related to his in-service injury, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

Moreover, the Veteran's lay opinion is outweighed by the June 2016 VA medical opinion, which was rendered by a medical professional who provided a specific explanation based on the Veteran's medical history for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"). 

In the June 2016 VA examination report, the examiner stated that it is less likely than not that the Veteran's current back condition is due to or caused by military service, including his reported incident of back strain.  As rationale, the examiner noted that the Veteran completed his time in the service after that back strain and then engaged in heavy labor type work for the duration of his career.  In 2002, 30
years after the lumbar strain in the military, the Veteran was found to have disk disease.  The note at that time indicated that original injury was from the early 80's in Pennsylvania, which was significant enough to require "traction" for two weeks, in other words bed rest which was the common method of addressing back injuries at that time.  The examiner further noted that the Veteran is considered credible in his reports of long term back pain; however back pain can have several causes, even in the same individual.  The Veteran sustained back strain while in the service, and later disk disease.  The examiner explained that back strain does not cause disk disease, and is not related.  She stated that it is unlikely that the back injury while in the service was damage to the disk as the Veteran was able to carry out his military duties for the remainder of his career and then engage in heavy labor types of jobs thereafter.  See June 2016 C&P Exam (noting that after service the Veteran worked laborer jobs including as a furnace man, rancher, grave digger, and heavy equipment operator).  See also September 2006 Clinical Note (reflecting that while working for the state highway department, the Veteran was required to lift heavy objects); March 2011 SSA Records (reporting that for 20 years the Veteran frequently lifted objects weighing between 25 and 100 pounds). Finally, the examiner stated that the Veteran's disk disease likely was from the heavy labor type work he engaged in, including the injury he sustained while working in Pennsylvania, and that disk disease can also occur without an actual injury.  

The Board finds the June 2016 VA examiner's opinion highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history, and is supported by a thorough explanation that is consistent with the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning). 

With regard to presumptive service connection, the Veteran has not stated and there is no evidence suggesting that the degenerative changes of the spine manifested during service or within one year of service separation.  Further, there is no evidence that these conditions were noted in service or within one year of separation.  The June 2016 VA examiner also found that the Veteran's current disability was more likely due to post-service causes, namely intensive physical labor in civilian occupations, and perhaps post-service injuries from heavy lifting.  See 38 C.F.R. § 3.0303(b).  Thus, presumptive service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, or for arthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disability of the lumbosacral spine, including degenerative disc disease, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for degenerative changes, lumbosacral spine (claimed as a low back condition) is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


